Citation Nr: 0302422	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling, for the period prior to September 23, 
2002.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling, for the period beginning September 23, 
2002.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 until March 
1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.

The Board notes that the April 2002 rating decision on appeal 
rendered determinations as to both the veteran's back and 
right shoulder disabilities.  The veteran's May 2002 notice 
of disagreement addressed only the back claim.  Moreover, no 
subsequent correspondence discusses the right shoulder.  
Therefore, the Board finds that only the back claim is 
presently on appeal.  The veteran has until April 2003 to 
file a notice of disagreement regarding his right shoulder 
disability, if he so chooses.  

Statements on appeal appear to raise the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  This matter has not been 
adjudicated by the RO and developed for appellate 
consideration.  It is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the service-connected 
degenerative disc disease of the lumbar spine was manifested 
by limitation of motion and complaints of radiating pain and 
numbness, productive of no more than severe disability with 
recurring attacks and intermittent relief.

2.  From September 23, 2002, the revised rating criteria for 
intervertebral disc syndrome are more favorable to the 
veteran.  

3.  From September 23, 2002, the veteran's degenerative disc 
disease of the lumbar spine is manifested by severe 
limitation of motion of the lumbar spine, and complaints of 
chronic pain and numbness, which radiate down to the 
veteran's lower extremities, particularly the left.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
prior to September 23, 2002,  have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).

2.  From September 23, 2002, the schedular criteria for a 
separate 40 percent rating for limitation of motion of the 
lumbar spine, the orthopedic manifestation of degenerative 
disc disease of the lumbar spine, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

3.  From September 23, 2002, the schedular criteria for a 
separate 10 percent rating for sciatic neuropathy of the 
lumbar spine, the neurologic manifestation of degenerative 
disc disease of the lumbar spine, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

In April 1992, the veteran raised claims of entitlement to 
service connection for a back condition.  In a November 1992 
rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent disability evaluation, effective March 1992.  

In April 1995, the veteran requested an increase in his back 
disability rating.  A January 1996 rating decision granted an 
increase to 40 percent disabling, effective April 1995.

In April 2001, the veteran again requested that his 
disability rating for his back condition be increased.  The 
RO considered and denied that request in an April 2002 rating 
decision.  The veteran disagreed with that determination and 
initiated an appeal.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

Duty to Notify

A VA letter dated December 27, 2002, apprised the veteran of 
the evidence that was necessary to substantiate the claim, 
informed the veteran which information and evidence that he 
was to provide, and advised the veteran of which information 
and evidence VA would attempt to obtain on his behalf.  
Further, the December 2002 VA letter apprised the veteran of 
a change in the rating criteria regarding intervertebral disc 
syndrome.  The old and new versions of the Code were 
provided.  Furthermore, a June 2002 statement of the case 
contained pertinent Code sections on evaluative ratings, 
including the pre-amendment criteria for evaluating 
intervertebral disc syndrome.  In VA letters, the statement 
of the case, and the April 2002 rating decision, the veteran 
was apprised of the reasons and bases for VA's decision.  
Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



Duty to Assist

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The claims file 
contains VA outpatient treatment reports dated from January 
2000 to August 2002.  Moreover, a report of VA examination in 
January 2002 is associated with the claims file.  
Furthermore, the file contains what appears to be a private 
medical record dated January 2002 (an EMG report).  In 
January 2003, the veteran advised the VA he had no further 
evidence or argument to present.  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2001) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

A November 2000 physical therapy consult indicated chronic 
low back pain. 

An April 2001 VA consult note indicated that the veteran was 
given a replacement TENS unit to aid with his back pain.  
Other VA treatment records for April 2001 note persistent 
lower back pain.  The lower back pain was noted to radiate 
down into the lower legs, with some numbness and tingling.  
There was no loss of bowel or bladder control.  The veteran 
indicated that when his back pain flared up, the pain was a 
10 out of 10.  The veteran was treated with a nerve block 
injection on April 5, 2001.

May 2001 follow-up treatment reports note the veteran's 
complaints that he was presently unable to work due to his 
back disability.  

A June 2001 treatment report from the VA pain clinic noted 
complaints of chronic radiating low back pain.  The veteran 
rated his pain as a 4 out of 10.  In the late afternoon the 
pain increased to a 10 out of 10.  That report contained 
radiological findings of a remote left laminectomy at L4-5 
with mild diffuse disc bulge at that level.  The examiner 
noted the disc bulge did not significantly affect the thecal 
sac or compress nerve roots.  

In a July 2001 VA treatment report, the veteran rated his 
back pain as a 5 out of 10.  In the late afternoon the pain 
increased to a 6 out of 10.  

An October 2001 VA occupational therapy consult noted 
treatment for low back pain.  The veteran stated that he 
could not tolerate his current job much longer, as it 
required standing for most of the day, along with other 
physical demands.  The veteran was typically able to complete 
his work tasks, but then suffered pain at night and in the 
morning.  Such pain hindered his ability to get to work 
consistently.  
He was deemed capable of walking or standing for 1 to 4 hours 
per 8-hour workday and could lift 21-50 pounds on occasion.  
He could also occasionally engage in bending squatting, 
crawling, climbing, pushing and pulling.

December 2001 VA treatment reports noted two recent episodes 
of urinary incontinence.  Those reports also contained an 
assessment of chronic low back pain and left leg pain.  The 
veteran stated that his back pain radiated into his left leg, 
to the heel of the foot.  He felt pins and needles.  He also 
reported numbness in both hands, as well as his right upper 
thigh.  Such numbness occurred at night.  

The veteran was to be given a nerve conduction study in 
January 2002.  An EMG report signed by L.W., M.D. noted that 
the veteran was unable to tolerate the procedure due to pain.  
As a result, no diagnostic impression was rendered.  It was 
observed the veteran was able to tolerate brisk scrubbing, 
with an alcohol pad, of electrode gel and marking ink from 
his foot thereafter.

The veteran was examined by VA in January 2002.  The veteran 
presented with complaints of daily low back pain and 
stiffness, with radiation into both feet.  He had greater 
problems regarding the left leg than the right.  
Intermittently, he experienced a sensation of weakness of the 
left lower extremity with muscle spasms.  The left leg 
difficulties corresponded with increased pain to the low 
back.  Such flare-ups of low back pain occurred when the 
veteran was upset, as well as with physical activity such as 
bending, lifting, leaning forward and carrying items.  His 
back pain increased with sexual activity.  He also reported 3 
incidents of spontaneous urinary incontinence.  No perineal 
numbness or tingling was reported and no erectile 
incontinence.  No urinary or bowel retention was reported.  
The veteran stated that medications improved his 
symptomatology, as did stretching and hot baths.  Since 1995, 
he reported several lumbar epidural steroid injections. 

The veteran denied any flare-ups within the last few years.  
Instead, he described a chronic symptomatology, with better 
and worse days.  The veteran was capable of tending to his 
own care, along with some light household chores. He did not 
utilize a brace, cane, or any other assistive device.  He 
drove a vehicle and was participating in vocational 
rehabilitation to acquire computer skills.  

Upon physical examination in January 2002, the veteran walked 
with a normal gait.  Range of motion of the lumbar spine was 
as follows:  flexion to 60 degrees; extension to 10 degrees; 
right lateral flexion to 25 degrees; left lateral flexion to 
30 degrees; and right and left rotation to 30 degrees.  He 
complained of pain at the termination of lumbar flexion and 
extension.  There was a flattened lumbar lordosis with a 
level pelvis with a 4-degree thoracolumbar scoliosis.  There 
was normal paraspinal muscle tone without evidence of spasm.  
There was moderate guarding noted with lumbar range of motion 
testing and there was tenderness in the left L4/5 paraspinal 
area.  Straight leg raise was negative to 90 degrees on the 
left.  On the right, at 70 degrees the veteran reported 
increased right low back and right posterior thigh pain.  
Faber-Patrick maneuver was negative, bilaterally.  He was 
able to heel walk, toe walk, fully squat, tandem walk and 
stand independently on each lower extremity without 
difficulty.  The lower extremity showed intact deep tendon 
reflexes and strength without evidence of atrophy or foot 
drop.  

On sensory examination, the lower extremity showed intact 
vibratory and position senses.  The sharp/dull sensation was 
altered with diminished bilateral posterior/lateral thigh and 
left lateral calf response to sharp stimulation.  There was 
decreased response in both feet to sharp stimulation in a 
stocking type fashion for the malleoli distally.  The lower 
extremities were warm to the touch.  The veins were well 
filled, and there was normal hair growth and excellent 
pulses.  

Following examination, the veteran was diagnosed with lumbar 
degenerative disc and degenerative joint disease, status post 
laminectomy/diskectomy with secondary scoliosis.  X-rays 
showed degenerative disc disease.

VA treatment reports dated February 2002 noted the veteran's 
current pain to be a 6 out of 10.  A few times a week it 
would increase to a 10 out of ten.  At its best the pain was 
a 3 out of 10.  

An April 2002 report from the VA pain clinic indicated the 
veteran's back pain to be a 5 out of 10.  It was at its worse 
upon waking.  The least pain occurred around 1 p.m. to 2 p.m.  
His pain radiated to the left leg.  

A VA emergency room physician's note dated June 2002 noted 
that the veteran was involved in a car accident that morning.  
Approximately 15 to 20 minutes after impact he had back 
spasms, with pain and numbness first in the left leg, then in 
both lower extremities.  At the time of treatment, the leg 
pain had subsided, and the veteran felt only foot numbness.  
The impression was a low back spasm with car wreck 
exacerbating ongoing condition.  

Another June 2002 treatment report noted that the veteran had 
an MRI of the spine in May 2001.  That test showed mild 
degenerative joint disease at the L4/5 level, without 
residual or recurrent disc herniation or discitis. 

An MRI performed in July 2002 showed normal intervertebral 
levels from L1-L4.  At L4-5, bilateral endplate changes were 
noted.  There was a moderate diffuse disc bulge with central 
disc protrusion and mild thecal sac flattening.  At L5-S1, 
there was a small central herniation with annular tear, which 
touched the thecal sac without compromising the S1 nerve 
routes.  

The veteran underwent a private physical therapy assessment 
back evaluation in December 2002.  He reported status post 
back surgery with on and off problems, but that overall he 
had been doing well until a motor vehicle accident in May 
2002.  He reported constant back pain of seven out of 10, 
with fairly frequent radiation down the left leg to the foot 
with numbness.  He had less frequent bilateral leg numbness, 
worse with prolonged sitting or standing.  He reported 
improvement with heat and a TENS unit.  On assessment, he was 
acutely tender to palpation, including of the bilateral 
lumbosacral paraspinal muscles.  He had a guarded antalgic 
gait.  He complained of stabbing low back pain on range of 
motion testing.  The veteran reported decreased sensation to 
light touch on the left posterior thigh and calf.  Repeated 
movement testing produced pain of 5 out of 10 in the back, 7 
out of 10 radiating down the left leg to the foot, and 7 out 
of 10 radiating to the right foot.

In multiple statements of record, the veteran describes low 
back pain, which at times is excruciating.  He further 
reported stabbing pains in his left leg, and less frequently, 
in the right leg as well.  He could not stand for more than 
an hour and also could not sit for long periods of time.  He 
also stated that his hands shook frequently.  

Analysis

The veteran is currently assigned a 40 percent rating under 
Diagnostic Code 5293 for degenerative disc disease of the 
lumbar spine.  That Diagnostic Code underwent revision 
effective September 23, 2002.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Appeals for 
Veterans Claims held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant" shall 
apply.  

I.	Increased rating for degenerative disc disease, lumbar 
spine, prior to 
September 23, 2002.

For the period prior to September 23, 2002, only the old 
version of the Code was in effect.  That version of 
Diagnostic Code 5293 provides that a 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

After thoroughly reviewing the evidence of record, the Board 
concludes that, prior to September 23, 2002, an increased 
rating is not justified on the basis of the diagnostic 
criteria then in effect, as will be discussed below.

The medical evidence of record does reflect that the veteran 
complained of recurring attacks of pain which were often 
severe in nature.  However, his subjective reporting also 
outlined regular periods of intermittent relief.  In April 
2001, he described the pain as 10 out of 10 on flare ups.  In 
June and July 2001, he reported pain of 10 out of 10 in the 
late afternoon.  In October 2001, the veteran reported he 
could walk or stand one to four hours per 8-hour work day 
with pain that night and the next morning.  In January 2002, 
the veteran reported flare-ups of pain occurred when he was 
upset or engaged in physical activity.  His symptoms were 
noted to be responsive to medication.  The veteran denied any 
flare-ups within the last few years and described his 
symptomatology as better or worse days.  He was able to 
perform light household chores, and did not require an 
assistive device.  In January 2002, the veteran was described 
to have a normal gait, with pain only on termination of range 
of motion testing.  There was no muscle spasm.  In February 
2002, the veteran described episodes of pain ranging from 3 
out of 10 to 6 out of 10.  

The VA treatment reports also note complaints of numbness in 
the low back, radiating down the legs.  The veteran also 
reported numbness in the hands, as well as three episodes of 
urinary incontinence.  Additionally, his sharp/dull sensation 
was altered with diminished bilateral posterior/lateral thigh 
and left lateral calf response to sharp stimulation.  There 
was decreased response in both feet to sharp stimulation in a 
stocking type fashion for the malleoli distally.  However, 
the veteran refused an EMG in January 2002 to assess his 
neurologic impairment.  Further, clinical evidence 
specifically noted an absence of foot drop, muscle spasm, or 
loss of bowel or bladder control.  The subjectively reported 
episodes of incontinence have not been shown by objective 
evidence to be attributable to the service-connected 
disability at issue.  Indeed, the veteran's refusal to 
complete an EMG precluded support in this regard.  

In view of the foregoing, the Board finds that the veteran's 
disability picture prior to September 23, 2002, was 
adequately reflected in the 40 percent rating assigned for 
that time period.  In so concluding, the Board has relied on 
the objective evidence which demonstrates the veteran has 
recurring flare-ups of severe pain with intervening periods 
of much less pain intensity, including period of 
responsiveness to medication, indicative of intermittent 
relief.  While examinations did demonstrate limitation of 
motion, and also contain notations of pain on motion, the 
overall evidence still does not support a 60 percent rating 
under that Code section.  The Board notes that the VA 
examination performed in January 2002 revealed the following 
range of motion results: flexion to 60 degrees; extension to 
10 degrees; right lateral flexion to 25 degrees; left lateral 
flexion to 30 degrees; and right and left rotation to 30 
degrees.  There were complaints of pain at the termination of 
lumbar flexion and extension.  Simply put, the veteran's 
symptomatology is too disparate from the criteria for a 60 
percent rating under Diagnostic Code 5293 to justify an 
increase based on DeLuca principles. 

Finally, there are no alternate Diagnostic Codes that could 
afford the veteran a rating in excess of 40 percent prior to 
September 23, 2002.  Both Diagnostic Code 5290, for 
limitation of lumbar spine motion, and Diagnostic Code 5295, 
for lumbosacral strain, afford maximum evaluations of 40 
percent, which the veteran is already receiving.  As the 
evidence does not establish ankylosis, Diagnostic Codes 5286 
and 5289 are not for application.

Based on the above, the Board finds that the evidence prior 
to September 23, 2002, does not depict a disability picture 
commensurate with the criteria for the next-higher disability 
evaluation of 60 percent under the old version of Diagnostic 
Code 5293.   Thus, the preponderance of the evidence as a 
whole is against a finding that an evaluation in excess of 40 
percent is warranted for the disability at issue prior to 
September 23, 2002.  

II.  Increased rating for degenerative disc disease, lumbar 
spine, from September 23, 2002

Beginning on September 23, 2002, the effective date of the 
revisions to Diagnostic Code 5293, the veteran is entitled to 
consideration under both versions of the Code.  However, as 
will be explained in the paragraphs that follow, the Board 
finds support for an increased rating on the basis of the new 
provisions, thus obviating the need to revisit the old 
version of that Code section.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 10 percent disability evaluation is warranted where 
the evidence shows incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A 20 percent rating applies where there are 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, there is no indication that bed rest was prescribed by 
a physician at any time within the last 12 months.  As such, 
the revised version of Diagnostic Code 5293 can not serve as 
a basis for an increased rating, and the highest possible 
rating based on incapacitating episodes remains at 40 
percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 40 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5295, concerning limitation of motion of 
the lumbar spine.  As previously noted, at his January 2002 
VA examination, the veteran's range of motion was as follows: 
flexion to 60 degrees; extension to 10 degrees; right lateral 
flexion to 25 degrees; left lateral flexion to 30 degrees; 
and right and left rotation to 30 degrees.  There were 
complaints of pain at the termination of lumbar flexion and 
extension.  

The Board finds that, the range of motion results, coupled 
with the veteran's objectively confirmed complaints of pain, 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5290.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, as that Code section does not provide for a rating 
in excess of the 40 percent to which the veteran is entitled 
under 5290, there is no need for further discussion of that 
Code section.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  The 
following Diagnostic Codes are potentially relevant to the 
veteran's neurological symptomatology: Diagnostic Code 8520, 
for the sciatic nerve; Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal); Diagnostic Code 8523 for 
the anterior tibial nerve (deep peroneal); Diagnostic Code 
8524, for the interior popliteal nerve (tibial); Diagnostic 
Code 8525, for the posterior tibial nerve; Diagnostic Code 
8526, for the anterior crural nerve (femoral); and Diagnostic 
Code 8529, for the external cutaneous nerve of the thigh.  

As previously discussed, the January 2002 VA examination 
contained findings of neurological problems manifesting from 
the veteran's service-connected degenerative disc disease.  
Specifically, the veteran's sharp/dull sensation was altered 
with diminished bilateral posterior/lateral thigh and left 
lateral calf response to sharp stimulation.  Also, there was 
decreased response in both feet to sharp stimulation in a 
stocking type fashion for the malleoli distally.  

Based on the above evidence it is clear that the veteran has 
neurological deficits in relation to his service-connected 
degenerative disc disease of the lumbar spine.  The severity 
of such disability must be determined in order to arrive at a 
definitive rating percentage.  While the medical evidence 
does not explicitly indicate whether the veteran's 
neurological problems were "mild," "moderate," 
"moderately severe," or "severe," such can be ascertained 
by a review of the veteran's functional capabilities.  The 
January 2002 VA examination noted that the veteran was able 
to heel walk, toe walk, fully squat, tandem walk and stand 
independently on each lower extremity without difficulty.  
Additionally, the lower extremity showed intact deep tendon 
reflexes and strength without evidence of atrophy or foot 
drop.  Furthermore, the lower extremity showed intact 
vibratory and position senses and excellent pulses.  Based on 
these objective findings, uncontradicted by other evidence of 
record, the Board concludes that the veteran's neurological 
manifestations of his service-connected degenerative disc 
disease are no more than "mild."  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, five Diagnostic Codes (8520, 8521, 8524, 8525, and 
8526) afford a rating of 10 percent for mild neurological 
symptomatology.  All remaining potentially relevant Code 
sections provide only noncompensable evaluations.  Thus, the 
veteran is entitled to a 10 percent rating under any of the 
five Diagnostic Code sections enumerated above.  Hence, the 
veteran is not adversely impacted by the use of Diagnostic 
Code 8520, for the sciatic nerve, in rating the neurologic 
manifestations of the disability at issue.

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 40 percent rating under Diagnostic 
Code 5290 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8520 for the neurologic manifestations.  Those two ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  The veteran's other 
service-connected disabilities for which he is assigned 
compensable evaluations are bursitis of the right shoulder 
(rated at 10 percent), irritable colon syndrome (rated at 10 
percent), a left great toe disability (rated at 10 percent), 
and right knee chondromalacia, rated noncompensable.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), 10 percent 
(neurological manifestations of his low back disability), 10 
percent (right shoulder), 10 percent (colon), 10 percent 
(left great toe), and noncompensable (right knee), an 
evaluation of 60 percent is derived.  Such 60 percent 
combined rating does not currently exceed the current 60 
percent combined rating based on a single 40 percent 
evaluation when the degenerative disc disease is evaluated on 
total incapacitating episodes.  However, separate orthopedic 
and neurologic ratings afford the potential for a higher 
combined evaluation if a rating for any other disability is 
increased, without a change in the separate ratings for the 
orthopedic and neurologic manifestations of the disability at 
issue.  Hence, the Board finds that the newer version of the 
rating criteria are more favorable to the veteran.

Finally, the evidence does not reflect that the veteran's 
degenerative disc disease of the lumbar spine has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In so stating, the Board does 
acknowledge a May 2001 VA treatment report from the VA pain 
clinic opining that the veteran was unable to work due to his 
back disability.  However, an October 2001 occupational 
therapy consult note indicated that the veteran could walk or 
stand for 1 to 4 hours per 8 hour workday and could lift 21-
50 pounds on occasion.  He could also occasionally engage in 
bending squatting, crawling, climbing, pushing and pulling.  
Overall, the Board is satisfied that the schedular criteria 
adequately reflect the veteran's occupational limitations.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine, prior to September 23, 2002, is 
denied.  

From September 23, 2002, a separate 40 percent rating for 
limitation of motion of the lumbar spine, as the orthopedic 
manifestation of degenerative disc disease of the lumbar 
spine, is granted, subject to the applicable law governing 
the award of monetary benefits.

From September 23, 2002, a separate 10 percent rating for 
sciatic neuropathy of the lumbar spine, as the neurologic 
manifestation of degenerative disc disease of the lumbar 
spine, is granted, subject to the applicable law governing 
the award of monetary benefits.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

